DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received September 26, 2022.  No Claims have been canceled. Claims 1 and 16 have been amended.  No new claims have been added.  Therefore, claims 1-25 are pending and addressed below.
Response to Arguments/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is not directed toward fundamental economic practice.  Specifically applicant argues that the claimed subject matter predict the likelihood that a user will default on an already obtained loan.  Applicant argues that solving the problem of predicting a loan default prior to missed payment is a solution to a prediction problem not an economic solution.  The examiner respectfully disagrees with the premise of applicant’s argument.  The prediction problem is to predict default risk which is a fundamental economic practice. The rejection is maintained. 
In the remarks applicant argues the preamble language with recites “automatically reducing likelihood that a loan recipient that has already obtained a loan will default on an all ready obtained loan provider, provides an improvement of prediction technology by providing a solution to a problem of predicting loan defaults before missed payments.  Applicant’s argument is conclusory.  Applicant does not provide any arguments as what in technology is improved, rather applicant focuses on providing a solution to a problem of predicting loan defaults which is not a solution to a problem rooted in technology but rather in financial risk.  A solution to a problem rooted in financial risk is still abstract.  Applicant’s argument is not persuasive.  
In the remarks applicant argues that the automatic reduction of likelihood that a loan recipient has obtained a loan will default on already obtained loan.  Applicant argues that computer functions for predicting such defaults improve technology by creating digital sequence snapshots of values of post loan financial health of user over time where the snapshots are fed as input into a trained ML engine which outputs a score.  The examiner respectfully disagrees with the premise of applicant’s argument.   The additional element ML engine of the claimed limitations are trivial mention and do not perform any functions that go beyond any generically programmed algorithm capable of being fed data for the intended use of generating a score.   The recited ML engine that is fed data that fails to positively recite any functions performed by the ML engine.  The claim limitations are silent with respect to any technical process related to ML engine.  No action is actually recited by the ML engine that has been performed other than data is fed to the ML engine.    The step creating a digital sequence of snapshots is silent with respect to any technical process to implement the creating snapshots step and is not tied to any structure or technology to apply the creating step.  The rejection is maintained.  
In the remarks applicant argues that the programming claimed is specific and not generic as the programming performs specific actions and therefore, cannot be determined to be generic.  Applicant argues that generic computer elements are not a restriction for patent eligibility, rather the improvements to technology is sufficient for patent eligibility.   The examiner respectfully disagrees with the premise that the claimed limitations recite specific computer programming actions.  The claim limitations performed using computer technology includes feeding by computer devices data.  The claim limitations are silent with respect to any technology performing any of the steps including creating or storing. The recited one or more computing system that performs the feeding step is recited at a high level of generality and merely automates the feeding step, therefore acting as a generic computer to perform the abstract idea.  The computing system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit upon the exception, that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer.  The rejection is maintained.  
In the remarks applicant makes the statement that claim limitations are directed toward an improvement to computers or technology in a technological field with the improvement of prediction technology using a trained machine learning model to analyze inputted data to predict likelihood of a loan default.  The examiner respectfully disagrees.  First the machine learning algorithm does not positively perform any functions.  Claim 1 recites the limitation “feeding by the one or more computing devices ...snapshots to a trained machine learning engine ...to cause the trained machine learning algorithm to generate a score”.  The feeding step is implemented by the “one or more computing devices” for the purpose to cause the ML algorithm to generate a score.  The claim limitations do not positively recite that the ML algorithm performs any actual function but rather states that the ML algorithm the intended use to generate a score.  Even if the generate a score was positively recited as an actual step, the generate is high level without any details on the technical implementation that would distinguish the function from being performed using any generically programmed algorithm capable of generating scores based on data.  Second applicant has not explained what in technology or computer functions/capability is improved.  Improving an abstract idea is still abstract, as stated above predicting risk is abstract subject matter.  Conclusory statements are not persuasive.  The rejection is maintained.  
In the remarks applicant argues that there is no such thing as generic programming in response to the previous Office action’s analysis that the steps performed by the computing device is recited at a high level.  Applicant argues that the specific method of claim 1 compiles and generates the input for machine learning model which is configured to output a score that corresponds to user’s financial health.  The examiner respectfully disagrees.  The examiner notes that the applicant makes a conclusory statement.  The claim recites the limitation creating time interval snapshots of data without any details as to technical implementation, the wherein clause on the creating step do not further limit or provide specific technology or technical process with respect to the creating function.  Rather the wherein clause further limits the data.  The storing step recites storing data without any details as to technical implementation.  The feeding step applied using one or more computing devices without any details as to the technical implementation of the feeding step.  The performing action and performing a reward action steps are also recited without any details as to any technical process or implementation.  Applicant does not explain how the creating, storing, feeding, performing steps are specific technical process without any details with respect to the technical implementation of the process that goes beyond generic functions that can be implemented using any technical process available are not high level functions.   Applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Examiner believes that the currently pending claims would be properly rejected under 35 U.S.C. 103(a) in view of Kaznady and Hu. However, this assertion is moot because, based on an updated search of the art, a new reference was used in the rejection below
Examiner Note
Claim 1 recites in the parenthetical expression that the claim is previous presented, however, the claim has been amended.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method process steps comprising (1) creating a time series sequence snapshot (i.e.dataset) for each time period, (2) storing snapshots (3) feeding obtained values to an algorithm to generate a score (directed toward intended use), (4) perform actions based on score (5) performing remedial action or reward action based on score.  The claimed limitations which under its broadest reasonable interpretation, covers performance risk analysis and mitigation – a fundamental economic practice.  When considered as a whole the claimed subject matter is directed toward generating and storing time series data related to financial health attributes of a user, feeding and scoring the data and performing an action (i.e. outputting result).  Such concepts can be found in the abstract category of financial behavior and fundamental economic practices.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method to (1) generating time series data sets-a common business practice of compiling time series financial data sets, there wherein clause does not further limit any technical process but instead are data and parameters applied to the data for consideration in limitation 1;  (2) storing time series data sets- insignificant extra solution activity and common business practice (3) feeding data obtained into an algorithm-an insignificant extra solution activity of obtaining data (4) perform an action-insignificant extra solution activity of outputting result.(5) the perform actions directed toward remedial actions/reward based on loan condition – a common business practice.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “feeding the sequence of snapshots to a trained machine learning engine” as the claimed limitations do not provide any functions performed by the machine learning engine.  The “generate a score” is not positively recited and could be performed by any generically programmed computing device.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).     
The combination of limitations 1, 2 and 3 is directed toward generating and storing time series data where the data is fed into an algorithm to calculate a risk score- a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward using the score calculated to perform either remedial or reward action-a common business practice of applying a risk score to determine a business process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole is analogous to the analysis when considered as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating and storing financial data, feeding data to use to generate a score and performing an action which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to obtain and feed data and perform actions (i.e. output results) does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim that go beyond the abstract idea include a machine learning engine and one or more computing devices performing the method.  The machine learning engine performs no function in the claim and therefore does not provide the needed significantly more.  The one or more computing devices performing the functions of generating and storing time series financial data, feeding data and performing actions are process that can be performed by any computing device using generic programming.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  The steps of obtaining and feeding data as well as performing actions----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “obtaining”, “feeding” and “performing actions' ... these functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  Although the specification does have support for machine learning to repeatedly trained to evolved its knowledge –there are no machine learning processes claimed.  The term “machine learning” is trivial mention and lacks disclosure of any technical information.  The generating of datasets and feeding are merely variables for the calculation of the score.    No mathematical equation can be used, as a practical matter, without establishing and applying values for the variables expressed therein.  Generating dataset and feeding the datasets for use of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and feeding such values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Patent No. 11,055,772 B1 by Ram et al; US Patent No. 10,576,402 B1 by Comeaux et al; US Pub No. 2019/0073714 A1 by Fidanza et al; US Pub No. 2017/0213280 A1 by Kaznady
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-15 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claims 2 and 4 are directed toward data content- non-functional descriptive subject matter.  Dependent claims 3 and 5-6 are directed toward the generating of credit score- a common business practice.  Dependent claims 7-8 are directed toward performing remedial action- a common business practice.  Dependent claim 9 is directed toward performing a reward action- a common business practice.  Dependent claim 10 is directed toward feeding the score for the intended use of preforming actions – a common business practice.  Dependent claim 11 is directed toward limiting the automated response system to a trained learning engine – old and well known technology.  Dependent claims 12 and 13 are directed toward obtaining data and revising model used based on outcome- well known technology and a common business practice.  Although the limitation revises the model, the process is high level and could be performed using generic computer programming.  The examiner suggest the applicant claim details of the specification as to the technical process used to “revise the model”.  Dependent claim 14 is directed toward data content –non-functional descriptive subject matter.   Dependent claim 15 is directed toward data content applied and does not recite any technical process –non-functional descriptive subject matter. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 5. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 6-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable media storing instructions, as in independent Claim 16 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 16 instructions corresponds to method steps of claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a one or more computers executing the instructions of the medium-is purely functional and generic. Nearly every computing device is capable of performing the basic computer functions -of “obtaining”, “feeding” and “performing actions”.  As a result, none of the hardware recited by medium claim 16 offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
With respect to dependent claims 17-25, dependent claim 17 is directed toward data content- non-functional descriptive subject matter.  Dependent claim 18 is directed toward a score for predicting loan default- a common business practice.  Dependent claim 19 is directed toward content used to calculated score- mathematical concepts.  Dependent claim 20 is directed toward obtaining data for the intended use of determining actions- insignificant extra solution activity of data gathering.  Dependent claim 21 is directed toward limiting the response system to a machine learning engine- old and well known technology.  Dependent claims 22 and 23 are directed toward obtaining data and revising models.  Although the limitation revises the model, the process is high level and could be performed using generic computer programming.  The examiner suggest the applicant claim details of the specification as to the technical process used to “revise the model”. Dependent claim 24 is directed toward data content-non-functional descriptive subject matter.  Dependent claim 25 is directed toward data content and does not recite any functional process- non-functional descriptive subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8 and 10-14; Claims 16-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0246060 A1 by Conyack JR et al (Conyack) and further in view of 2011/0270779 A1 by Showalter (Showalter)
In reference to Claim 1:
Conyack teaches:
A method for automatically reducing likelihood that a loan recipient has an already obtained loan will default on the already obtained loan ((Conyack) in at least Abstract, para 0078); comprising:
creating a digital sequence of snapshots by, for each time period of a plurality of time periods, obtaining a snapshot of values of post-loan financial health attributes of a user ((Conyack) in at least FIG. 4; para 0053 wherein the prior art teaches collecting at multiple points in time loan snapshots for each loan in a portfolio of loans; para 0082 wherein the prior art teaches current loan data a snapshot of loan status for example credit score snapshot of one or more borrowers of the current loan; para 0153 wherein the prior art teaches other loan data elements to perform analytics may include monthly income, if self employed, payment status – i.e. current, days late, payed off, refinanced, delinquency-ect...);
wherein the digital sequence of snapshots includes a time-series of snapshots ((Conyack) in at least para 0053 wherein the prior art teaches collecting at multiple points in time loan snapshots for each loan in a portfolio of loans);
wherein a particular set of post-loan financial health attributes are common to each snapshot in the time-series of snapshots ((Conyack) in at least para 0009, para 0053 wherein the prior art teaches providing reports based on snapshots loan metrics and categorized, para 0074, para 0078, para 0082, para 0091, para 0096-0097, para 0237, para 0255);
wherein each snapshot in the time series of snapshots corresponds to a respective time period that occurred after the loan recipient obtained the lean already-obtained loan, wherein, for each post-loan financial health attribute in the particular set of post-loan financial health attributes, each snapshot includes a value for the post-loan financial health attribute for the distinct point in time that corresponds to the snapshot ((Conyack) in at least para 0053, para 0066-0067, para 0070-0071, para 0074, para 0078, para 0082-0084, para 0091, para 0094, para 0109, para 0153, para 0230, para 0233, para 0237, para 0239-0240, para 0255);
storing the digital sequence of snapshots on a non-transitory computer-readable medium accessible to one or more computing devices ((Conyack) in at least para 0084);
feeding, by the one or more computing devices, the digital sequence of snapshots to ... engine that is executing on the one or more computing devices to cause the .... engine to generate a score ((Conyack) in at least FIG. 4-5; para 0100, para 0109, para 0230-0231, para 0233, para 0254, para 0331, para 0347, para 0384, para 0352, para 0450);

Conyack does not explicitly teach:
feeding, by the one or more computing devices, the digital sequence of snapshots to a trained machine learning engine that is executing on the one or more computing devices to cause the trained machine learning engine to generate a score; and
based at least in part on the score, the one or more computing devices automatically performing one or more actions, wherein the one or more actions include at least one of:
performing a remedial action that reduces likelihood of default of the already-obtained loan responsive to the score corresponding to a prediction of low financial health, 
or
performing a reward action responsive to the score corresponding to a prediction of high financial health.
Showalter teaches:
feeding, by the one or more computing devices, the digital sequence of snapshots to a trained machine learning engine that is executing on the one or more computing devices to cause the trained machine learning engine to generate a score ((Showalter) in at least para 0045, para 0059, para 0064-0065, para 0067-0068, para 0088, para 0096, para 0102, para 0104, para 0132, para 0135-0139, para 0189); and
based at least in part on the score, the one or more computing devices automatically performing one or more actions ((Showalter) in at least FIG. 10; para 0137-0139, para 0143-0157), wherein the one or more actions include at least one of:
performing a remedial action that reduces likelihood of default of the already-obtained loan responsive to the score corresponding to a prediction of low financial health ((Showalter) in at least FIG. 10, FIG. 13, FIG. 15; para 0005, para 0008-0010, para 0013, para 0041, para 0048, para 0135-0138, para 0143-0157, para 0161, para 0163, para 0166, para 0168-0170, para 0180, para 0220), 
or
performing a reward action responsive to the score corresponding to a prediction of high financial health.
Both Conyack and Showalter are directed toward analyzing data related to already obtained loans/mortgages.   Showalter teaches the motivation that machine learning models are applied for large amounts of data available and making predictive analytics.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the algorithm for predictive analytics of Conyack to include machine learning algorithm as taught by Showalter since Showalter teaches the motivation that machine learning models are applied for large amounts of data available and making predictive analytics. 
Both Conyack and Showalter are directed toward analyzing data related to already obtained loans/mortgages.  Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure and where if the recommended treatments are not appropriate that a form of foreclosure is initiated.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify default loan prevention process of Conyack to include the initiation of a default action as taught by Showalter since Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure and where if the recommended treatments are not appropriate that a form of foreclosure is initiated.
According to KSR, simple substitution of one known element for another to obtain predictable results is obvious.  The prior art Conyack provides evidence differed from the claimed analytics algorithm by the substitution of a generic algorithm for a generic machine learning algorithm.  The prior art Showalter provides evidence that learning algorithms for data analysis were prevalent and known in the art.  Accordingly one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.
In reference to Claim 2:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 2
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above)
wherein each snapshot, of the digital sequence of snapshots, includes one or more raw financial health attributes and one or more derived post-loan financial health attributes.((Conyack) in at least para 0010, para 0053, para 0066, para 0070-0071, para 0074, para 0082, para 0265)
In reference to Claim 5:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 5:
(Original) The method of Claim 1 (see rejection of claim 1 above) 
wherein the score [percentage] is a predicted likelihood of default for a particular loan ((Conyack) in at least para 0074, para 0078, para 0082, para 0089, para 0094, para 0096, para 0098, para 0392, para 0447, para 0450-0541).
In reference to Claim 6:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 6
(Previously Presented) The method of Claim 1 (see rejection of claim 1 above)
wherein the score is a financial health score that is based, at least in part, on trends reflected in the digital sequence of snapshots.((Conyack) in at least para 0097-0099, para 0109, para 0226)
In reference to Claim 7:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 7
(Original) The method of Claim 1 (see rejection of claim 1 above)
Conyack does not explicitly teach:
wherein performing one or more actions includes performing a remedial action.
Showalter teaches:
wherein performing one or more actions includes performing a remedial action. ((Showalter) in at least FIG. 10, FIG. 13, FIG. 15; para 0005, para 0008-0010, para 0013, para 0041, para 0048, para 0135-0138, para 0143-0157, para 0161, para 0163, para 0166, para 0168-0170, para 0180, para 0220) 
Both Conyack and Showalter are directed toward analyzing data related to already obtained loans/mortgages.  Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure and where if the recommended treatments are not appropriate that a form of foreclosure is initiated.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify default loan prevention process of Conyack to include the initiation of a default action as taught by Showalter since Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure and where if the recommended treatments are not appropriate that a form of foreclosure is initiated.
In reference to Claim 8:
The combination of Conyack and Showalter discloses the limitations of dependent claim 7.  Conyack further discloses the limitations of dependent claim 8
(Original) The method of Claim 7 (see rejection of claim 7 above) wherein the remedial action includes one or more of: 
Conyack does not explicitly teach:
offering the user an opportunity to skip a payment on a loan; or
offering the user an opportunity to change one or more payment terms on the loan.
Showalter teaches:
offering the user an opportunity to skip a payment on a loan; or
offering the user an opportunity to change one or more payment terms on the loan.((Showalter) in at least para 0168, para 0184, para 0331)
Both Conyack and Showalter are directed toward analyzing data related to already obtained loans/mortgages.  Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify default loan prevention process of Conyack to include the initiation of a default action as taught by Showalter since Showalter teaches the motivation of recommending loan treatments that have been identified as the appropriate treatment in order to prevent foreclosure.
In reference to Claim 14:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 14:
(Original) The method of Claim 1 (see rejection of claim 1 above)
wherein at least one financial health attribute in the series of snapshots is an indication of a geographic location of the user. ((Conyack) in at least para 0053, para 0063-0064, para 0106-0107, para 0141, para 0152)
In reference to Claim 16:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  
The non-transitory computer readable medium of claim 15 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 16 that go beyond the limitations of claim 1 include the one or more non-transitory computer-readable media storing instructions executed ((Kaznady) in at least para 0071) correspond to the steps claim 1 
Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 17
Medium claim 17 data content corresponds to the content of method claim 2.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 18:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 18:
Medium claim 18 instructions corresponds to the steps of method claim 5.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 19:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 19:
(Original) The one or more non-transitory computer-readable media of Claim 16 (see rejection of claim 16 above)
wherein the score is a financial health score that is based, at least in part, on trends reflected in the sequence of snapshots((Conyack) in at least para 0097-0099, para 0109, para 0226)
In reference to Claim 24:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 24:
Medium claim 24 instructions corresponds to the steps of method claim 14.  Therefore, claim 24 has been analyzed and rejected as previously discussed with respect to claim 14.
Claims 3-4 and 10-13; Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0246060 A1 by Conyack JR et al (Conyack) in view of 2011/0270779 A1 by Showalter (Showalter) as applied to claim 2 above, and further in view of CN 108475393 A by Kaznady (Kaznady)
In reference to Claim 3:
The combination of Conyack and Showalter discloses the limitations of dependent claim 2.  Conyack further discloses the limitations of dependent claim 3
(Original) The method of Claim 2 (see rejection of claim 2 above wherein the one or more derived financial heath attributes of each snapshot include at least:
Conyack does not explicitly teach:
a first credit score generated by a first generation of a credit model based on values for a first set of raw attributes; and
a second credit score generated by a second generation of the credit model based on values for a second set of raw attributes 
Kaznady teaches:
a first credit score generated by a first generation of a credit model based on values for a first set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches generating SP scoring and PD value, para 0055); and
a second credit score generated by a second generation of the credit model based on values for a second set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a different credit may have different rules to approve and change how to set threshold for final SP and PD or credit score; para 0047, para 0055)
Both Conyack and Kaznady teach analyzing borrower data in order to determine probability of default.  A credit score is no more than a number determined assigned to a person that indicates to lenders capacity to repay a loan.  Kaznady teaches the motivation expanding the credit risk indicators of non-repayment risk beyond credit score can include a survival probability score and/or a second generated credit risk score probability of loan interference in order to generate a more refined default predictor.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify default loan prevention process of Conyack to include generation of additional credit scores of Kaznady since Kaznady teaches the motivation expanding the credit risk indicators of non-repayment risk beyond credit score can include a survival probability score and/or a second generated credit risk score probability of loan interference in order to generate a more refined default predictor.    
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Kaznady scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Kaznady similar to Conyack and the claimed invention recognizes that user information can be used to calculate indication of user ability to pay in order to determine risk of default, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences (i.e. pre-mortgage vs post mortgage) between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
In reference to Claim 4:
The combination of Conyack, Showalter and Kaznady discloses the limitations of dependent claim 3.  Conyack further discloses the limitations of dependent claim 4
(Original) The method of Claim 3 (see rejection of claim 3 above)
wherein the second set of raw attributes includes one or more raw attributes that are not in the first set of raw attributes ((Conyack) in at least para 0010 wherein the prior art teaches vendors provide lenders with raw data, para 0053, para 0064 wherein the prior art teaches loan data including city, state, zip code ect...; para 0066, para 0070-0071, para 0074, para 0078, para 0082, para 0265 wherein the prior art teaches downloading raw data from list of loans)
In reference to Claim 10:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 10:
(Original) The method of Claim 1 (see rejection of claim 1 above)
Conyack does not explicitly teach:
wherein performing one or more actions includes feeding the score into an automated response system configured to determine the one or more actions to be performed based on the score.
Kaznady teaches:
wherein performing one or more actions includes feeding the score into an automated response system configured to determine the one or more actions to be performed based on the score.[intended use] ((Kaznady) in at least para 0036, para 0045-0048,  para 0053, para 0055)
Both Conyack and Kaznady are directed toward inputting data into a model in order to determine loan default probability.  Kaznady teaches the motivation of feeding calculated score for further analysis in order to improve and obtain a final credit/risk score.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify default loan prevention process of Conyack to include using initial generated scores as inputs to calculate a new probability result of Kaznady since Kaznady teaches the motivation of feeding calculated score for further analysis in order to improve and obtain a final credit/risk score.
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Kaznady scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Kaznady similar to Conyack and the claimed invention recognizes that user information can be used to calculate indication of user ability to pay in order to determine risk of default, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences (i.e. pre-mortgage vs post mortgage) between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
In reference to Claim 11:
The combination of Conyack, Showalter and Kaznady discloses the limitations of dependent claim 10.  Conyack further discloses the limitations of dependent claim 11:
(Original)The method of Claim 10 (see rejection of claim 10 above)
Conyack does not explicitly teach:
wherein the automated response system includes a second trained machine learning engine
Kaznady teaches:
wherein the automated response system includes a second trained machine learning engine. ((Kaznady) in at least para 0052-0055)
Both Conyack and Kaznady are directed toward utilizing models to analyze data.  Kaznady teaches the motivation of utilizing different algorithms for analyze data in order to use different methods in different ways in different learning phases.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify algorithms of Conyack to include multiple algorithms of Kaznady since Kaznady teaches the motivation of utilizing different algorithms for analyze data in order to use different methods in different ways in different learning phases.
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Kaznady scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Kaznady similar to Conyack and the claimed invention recognizes that user information can be used to calculate indication of user ability to pay in order to determine risk of default, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences (i.e. pre-mortgage vs post mortgage) between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
In reference to Claim 12:
The combination of Conyack, Showalter and Kaznady discloses the limitations of dependent claim 11.  Conyack further discloses the limitations of dependent claim 12:
(Original) The method of Claim 11 (see rejection of claim 11 above) further comprising:
Conyack does not explicitly teach:
obtaining information about outcomes achieved after performing the one or more actions; and 
revising a model used by the second trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions.
Kaznady teaches:
obtaining information about outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the second trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
Both Conyack and Kaznady are directed toward utilizing models to analyze data.  Kaznady teaches the motivation of utilizing outcomes of analysis as inputs for algorithms in order to modify algorithms so that the models can be refined and updated based on new information and new calculated scores.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify algorithms of Conyack to include learning algorithms of Kaznady since Kaznady teaches the motivation of utilizing outcomes of analysis as inputs for algorithms in order to modify algorithms so that the models can be refined and updated based on new information and new calculated scores.
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Kaznady scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Kaznady similar to Conyack and the claimed invention recognizes that algorithms can be used to calculate indication of user ability to pay in order to determine risk of default, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences generic algorithm and modified algorithms between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
In reference to Claim 13:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 13:
(Original) The method of Claim 1 (see rejection of claim 1 above) further comprising:
Conyack does not explicitly teach:
obtaining information about outcomes achieved after performing the one or more actions; and 
revising a model used by the trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions.
Kaznady teaches:
obtaining information about outcomes achieved after performing the one or more actions ((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions. ((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
Both Conyack and Kaznady are directed toward utilizing models to analyze data.  Kaznady teaches the motivation of utilizing outcomes of analysis as inputs for algorithms in order to modify algorithms so that the models can be refined and updated based on new information and new calculated scores.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify algorithms of Conyack to include learning algorithms of Kaznady since Kaznady teaches the motivation of utilizing outcomes of analysis as inputs for algorithms in order to modify algorithms so that the models can be refined and updated based on new information and new calculated scores.
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Kaznady scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Kaznady similar to Conyack and the claimed invention recognizes that algorithms can be used to calculate indication of user ability to pay in order to determine risk of default, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences generic algorithm and modified algorithms between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
In reference to Claim 20:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 20:
Medium claim 20 instructions corresponds to the steps of method claim 10.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 10.
In reference to Claim 21:
The combination of Conyack and Showalter discloses the limitations of dependent claim 20.  Conyack further discloses the limitations of dependent claim 21:
Medium claim 21 instructions corresponds to the steps of method claim 11.  Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 11.
In reference to Claim 22:
The combination of Conyack and Showalter discloses the limitations of dependent claim 21.  Conyack further discloses the limitations of dependent claim 22:
Medium claim 22 instructions corresponds to the steps of method claim 12.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 12.
In reference to Claim 23:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 23:
Medium claim 23 instructions corresponds to the steps of method claim 13.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 13.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0246060 A1 by Conyack JR et al (Conyack) and further in view of 2011/0270779 A1 by Showalter (Showalter), as applied to claim 1 above, and further in view of US Pub No. 2013/0138553 A1 by Nikankin et al. (Nikankin)
In reference to Claim 9:
The combination of Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further further discloses the limitations of dependent claim 9:
(Original) The method of Claim 1 (see rejection of claim 1 above)
Conyack does not explicitly teach:
wherein performing one or more actions includes performing a reward action 
Nikankin teaches:
wherein performing one or more actions includes performing a reward action.((Nikankin) in at least para 0038)
Both Conyack and Nikankin are directed toward loan analysis processes which include applying credit thresholds as it related to loan activity with loan modifications.  Conyack teaches using loan retention strategies which include better financing offers (para 0153).   Nikankin teaches the motivation of applying loyalty awards or promotions so that the threshold of a credit score for a loan terms can be adjusted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand retention strategies of Conyack to include rewards/promotions as taught by Nikankin since Nikankin teaches the motivation of applying loyalty awards or promotions so that the terms for a loan can be adjusted. 
According to KSR and MPEP 2143, section F, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Nikankin scope and content, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product).  Nakankin similar to Conyack and the claimed invention recognizes that offers can be provided to a user based on credit analysis, thereby providing design incentives or market forces which would have prompted adaptation of the known device (method, or product).  Accordingly the differences retention strategies of Conyack and the rewards of Nikankin between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. 
Claim 15 with respect to claim above and Claim 25 with respect to claim 16 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0246060 A1 by Conyack JR et al (Conyack) and further in view of 2011/0270779 A1 by Showalter (Showalter)as applied to claim 1 above, and further in view of US Pub No. 2018/0357714 A1 by So et al. (So)
In reference to Claim 15:
The combination Conyack and Showalter discloses the limitations of independent claim 1.  Conyack further discloses the limitations of dependent claim 15:
(Original) The method of Claim 1 (see rejection of claim 1 above)
Conyack does not explicitly teach:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans .
So teaches:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans  ((So) in at least FIG. 4; Abstract; para 0036, para 0038 wherein the prior art teaches analyzing data for determining non-payment or late payment risk; para 0054-0055, para 0064 wherein the prior art teaches analyzing payment patterns, para 0069, para 0074 wherein the prior art teaches using information in raw form and generating data from time series and historical corpus to constitute primary data, para 0079, para 0084, para 0122-0123) .
Both Conyack and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using machine learning algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand credit analysis process of Conyack to include the details of analyzing payment risk of So since both Conyack and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using analytics algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  
In reference to Claim 25:
The combination of Conyack and Showalter discloses the limitations of independent claim 16.  Conyack further discloses the limitations of dependent claim 25:
Medium claim 25 instructions corresponds to the steps of method claim 15.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2014/0351167 A1 by Clements; US Pub No. 2004/0267660 A1 by Greenwood et al; US 2014/0297515  A1 by Fish et al; US Pub No. 2011/0106692 A1 by Moore et al – remediation loan protection; US Pub No. 2020/0285969 A1 by Jorstad et al
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697